Citation Nr: 1637245	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  07-30 888A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to December 1975 and from October 1976 to July 1978. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in relevant part, denied service connection for posttraumatic stress disorder (PTSD) and depression. 

The Veteran appealed the issues of service connection for PTSD and depression and, in a September 2011 decision, the Board issued a decision denying service connection for PTSD while remanding the issue of service connection for depression for further development of the evidence. 

In an April 2013 decision, the Board denied service connection for depression.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While his case was pending at the Court, the VA's Office of General Counsel and the Veteran's representative filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's April 2013 decision.  The parties agreed that the Board had committed error by relying on a VA medical opinion that lacked adequate rationale for why the Veteran's depression was not aggravated beyond its natural progression during service.  In December 2013, the Court issued an Order vacating the April 2013 Board decision and remanding the issue to the Board. 

Upon return from the Court, the Board remanded the matter in July 2014 for additional development.  The case has now been returned to the Board for further appellate action pursuant to 38 C.F.R. § 19.38 (2013).  

Following the RO's most recent adjudication of the case in an October 2014 supplemental statement of the case (SSOC), additional pertinent evidence was associated with the claims file in June 2016.  Because the Board is granting the Veteran's claim, the Board can proceed with appellate review.  38 C.F.R. 20.1304(c) (2015).  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was raised by the Veteran's representative in a June 2016 statement.  That issue is not a component of this appeal and has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  

Likewise, a June 2016 brief from the Veteran's attorney indicates an intent to file a petition to reopen the prior claim of entitlement to service connection for PTSD.  That claim was originally and finally denied by the Board in September 2011.  See 38 U.S.C.A. § 511(a), 7103, 7104(a) (West 2014); 38 C.F.R. §§ 1100 (2015).  Thus, the instant intent to file must be considered as a petition to reopen.  A petition to reopen the claim of service connection for PTSD is not currently within the scope of the instant appeal.  If the Veteran wishes to pursue these claims, he should file them on the appropriate standard VA form.

A claim of service connection for one psychiatric disorder may generally be considered a claim for any psychiatric disorder depending on Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Here, the claim of service connection for PTSD was previously bifurcated when finally denied by the Board in September 2011.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  


FINDINGS OF FACT

1.  A depressive disorder was not noted at service entry, but clear and unmistakable evidence establishes that a depressive disorder existed prior to service.

2.  There is not clear and unmistakable evidence that the preexisting depression was not aggravated during service.  

3.  The Veteran is currently diagnosed with major depressive disorder, which is shown to have likely existed since service.  


CONCLUSION OF LAW

The criteria to establish service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that he has had depressive since childhood, which was aggravated during service.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004).  

B.  Discussion

In this case, the service connection is warranted for major depressive disorder.  

(1)  Existence of a Present Disability

The record on appeal establishes a present diagnosis of major depressive disorder.  This diagnosis was confirmed most recently upon a private evaluation in May 2016.  This evidence establishes that the Veteran has a current disability, which meets the first requirement to establish service connection.

(2)  In-Service Incurrence of Injury or Disease

Next, the Veteran's depression must be deemed to have been incurred during service.  The material issues of fact at this point are (a) whether the disorder preexisted service and (b) whether the disorder underwent any degree of aggravation during service.  

A psychiatric disorder was not noted at the Veteran's service entrance.  In February 1970, the Veteran was afforded a pre-enlistment examination.  At that time, the Veteran checked "yes" on the Report of Medical History where asked whether he experienced trouble sleeping and the question of whether he experienced depression or excessive worry.  The examining doctor noted that the Veteran experienced trouble sleeping and worry associated with tests while in school, but that he did not have a current problem.  Over one year later, in July 1971, the Veteran was examined upon entry into active service.  At that time, the Veteran again checked "yes" to the question of whether he experienced depression or excessive worry.  The examining doctor noted that the Veteran "worries sometimes."  A psychiatric disorder was not diagnosed during the clinical portion of the entrance examination.

Because depression was not noted at service entrance, the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).

Clear and unmistakable evidence establishes that depression preexisted service.  In fact, there appears to be little material dispute that his depression has existed since childhood.  One contrary note appears in a July 2014 VA examination, where he stated that his current depression did not start during childhood, but instead started "'[i]n middle age, about age 25' precipitated by divorce."  The Board notes that the Veteran would have turned 25 years of age during his second period of active service.  Otherwise, however, the Veteran has continuously and consistently reported throughout multiple examinations and evaluations, including the May 2016 private evaluation, that his depression began during childhood.  His statement at the time of entrance taken together with his current statements are sufficient evidence to clearly and unmistakably establish the preexistence of his depression.  See Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000); Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the first prong of the presumption is rebutted.

There is not clear and unmistakable evidence that the preexisting depression was not aggravated by service.  To the contrary the record now contains multiple medical opinions on this question.  Indicating no aggravation are VA examinations (and opinions) conducted in September 2011 and October 2011 (by the same examiner) and in July 2014 and September 2014 (by a different examiner).  These examiners concluded that the Veteran's depression was not aggravated by service.  Contradicting these opinions are March 2014 and May 2016 opinions by two different private examiners.  

Overall, the Board can identify no compelling reason to find the VA examiners' opinions more probative than the private opinions.  They each appear to be equally qualified to address the question, and they all considered the same facts, which led them to different conclusions.  Therefore, based on the current evidence of record, this disagreement must be considered a professional difference of opinion between equally qualified medical experts.  Therefore, it cannot be concluded that there is clear and unmistakable evidence that the preexisting depression was not aggravated by service as it is a debatable point on which reasonable minds could disagree.  In light of this finding, the presumption of soundness is not rebutted, and the preexisting depression must be considered service-incurred.  See Horn, 25 Vet. App. at 235.

Thus, the second element of the service connection claim, service incurrence of a disease, is established.  

(3) Nexus

Finally, the evidence tends to make it at least equally likely that the Veteran's current depression condition is related to the depression during service.  On this question, there is some conflicting evidence.  

For instance, he stated during VA treatment in October 2006 that he had been depressed since the 1980s more often than not.  The Board notes that the 1980s would have been several years since his last separation from service in July 1978.  Otherwise, however, the September 2011 examiner found that there was clear and unmistakable evidence that the Veteran's diagnosed major depressive disorder pre-existed his active service.  The private examiners in March 2014 and May 2016 also concluded that the Veteran's current depression started during childhood.  The May 2016 examiner in particular stated the opinion that he "clearly more likely than not continues to exhibit major depression . . . that originated in his childhood."  

By resolving all reasonable doubt in the Veteran's favor, the Board finds that this evidence establishes a nexus between the current depressive disorder and the depression deemed to have been service-incurred.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Horn, 25 Vet. App. at 236.  Accordingly, the existence of a nexus to service is established, which satisfies the final requirement for a grant of service connection.  

As all three elements of the claim have been met, the Board concludes that service connection is warranted for major depressive disorder.
ORDER

Service connection for major depressive disorder is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


